¶18 Schultheis, J.
(dissenting) — Because I believe that the risk of error was unacceptably high here based on a denial of R.R’s right to counsel, I must respectfully dissent.
*408¶19 In Washington, parents have a statutory right to counsel in proceedings to terminate their parental rights. In re Welfare of G.E., 116 Wn. App. 326, 331-32, 65 P.3d 1219 (2003) (citing RCW 13.34.090(2); In re Dependency of Grove, 127 Wn.2d 221, 232, 897 P.2d 1252 (1995)). The statute requires that counsel be provided to an indigent parent who has appeared or requested the appointment of counsel “[u]nless waived in court.” RCW 13.34.090(2).
¶20 A parent may (1) waive the right to counsel by voluntarily relinquishing it, (2) waive the right by conduct, or (3) forfeit it through “ ‘extremely dilatory conduct.’ ” G.E., 116 Wn. App. at 334 (quoting City of Tacoma v. Bishop, 82 Wn. App. 850, 859, 920 P.2d 214 (1996) (citing United States v. Goldberg, 67 F.3d 1092, 1099-1102 (3d Cir. 1995))). The first type of waiver requires a knowing, intelligent, and voluntary relinquishment of a known right, usually shown by an affirmative request. Bishop, 82 Wn. App. at 858. Forfeiture results in the loss of a right based on the defendant’s extremely dilatory conduct, regardless of the defendant’s knowledge of the right or intent to relinquish it. Id. at 858-59. Waiver by conduct, a hybrid of waiver and forfeiture, requires that the defendant be advised of the consequences of his actions and can be based on conduct less dilatory than required for forfeiture. Id. at 859. The first type of waiver obviously does not apply here.
¶21 Ms. P. was not warned concerning the maintenance of her right to counsel. At the first hearing when counsel was appointed, Ms. P. was advised she had the right to notice of the hearings at her last known address, the right to present evidence, and the right to an impartial judge, and that her attorney had subpoena power. Notably, the judge told her that it was important that she not “disappear” or “drop out of sight” and “immediately notify anybody involved of any change of address so they know how to get a hold of you.” Report of Proceedings (RP) (July 14, 2004) at 17. But that admonition was given in the context of the time limitations associated with the action.
*409¶22 She was advised not to move without giving a forwarding address because she would receive notice of hearings only at her last known address. But she was not warned that her conduct would result in the withdrawal of her counsel and that thereafter nobody would advocate her position.
¶23 In fact, Ms. P. was specifically advised that her entitlement to counsel was conditioned only upon her timely completion of paperwork.
¶24 Service of a notice of intent to withdraw under CR 71(c) is not sufficient for the warning required to be set forth in the record. See G.E., 116 Wn. App. at 337; Bishop, 82 Wn. App. at 859. Such a notice would be inappropriate and misleading under these circumstances. CR 71(b) requires an order of the court for withdrawal of appointed counsel and notice of the motion to withdraw and the date and place the motion will be heard.
¶25 Moreover, the record is insufficient to show that Ms. P.’s conduct was extremely dilatory enough to invoke forfeiture. See Bishop, 82 Wn. App. at 860; G.E., 116 Wn. App. at 337.
|26 The majority cites In re Dependency of A.G., 93 Wn. App. 268, 968 P.2d 424 (1998). There, the State filed a termination petition and the motion was served by publication and abode service. At a preliminary hearing, the mother’s counsel advised that the mother had not contacted him since she was served. A.G., 93 Wn. App. at 274. He said that he would continue to try to contact her before the fact-finding hearing that was scheduled more than a month later. At that hearing, the mother’s attorney recounted his “ ‘above and beyond’ ” efforts to reach his client, and the court ultimately granted his motion to withdraw. Id. The hearing proceeded on the merits. The appellate court held that while the mother had a right to counsel, her due process rights were not violated by allowing counsel to withdraw at the beginning of trial because the mother’s own inaction caused the withdrawal. Id. at 278. The mother had notice of the termination proceeding, but she did not *410appear at the trial and appointed counsel “could not effectively or ethically represent her.” Id.
¶27 The majority opinion states that counsel for Ms. P. could not assume that she wanted to contest the proceedings. The record tells another story. Just five weeks earlier, counsel told the court that his client was “very engaged” and he expected that he would be asked to zealously represent Ms. P. at the termination hearing. RP (Feb. 23, 2005) at 5. Counsel responded by asking to be removed from the case; nonetheless, he said he understood her wishes in no uncertain terms.
¶28 Counsel in A.G. demonstrated “above and beyond efforts” to find his client and advocate the interests of his client, only if he knew what they were, but he could not, since he had been out of contact for six months. Id. at 273-75. The record in this case shows only counsel’s halfhearted efforts over five weeks to effect service of a withdrawal notice to “general delivery”—which would be ineffective in any event unless it complied with CR 71(b). RP (Jan. 12, 2005) at 16. Counsel’s greatest efforts, as they were documented, involved withdrawal.
|29 Most troubling, there is a significant risk of error in this case. At one of the earliest hearings, Ms. P. told the judge that she did not understand the proceedings. The judge admonished counsel to work things out with his client and to report back the following week. There is no record of a confirmation of her understanding.
¶30 The continued difficulties with counsel only add to the risk. Ms. P.’s first attorney withdrew sometime after the trial judge admonished him. The first act of the next attorney who represented her (at least as reflected in the record on appeal) was to make a motion to withdraw. The record before this court shows that the trial court allowed counsel to withdraw on three separate occasions in less than six months. This revolving representation is disturbing.
¶31 Further, the trial court allowed counsel to withdraw on the day before trial when, just weeks before, counsel *411suggested that he had evidence that Ms. P. had been attending Alcoholics Anonymous and Narcotics Anonymous meetings. The trial court did not require counsel, nor did counsel offer, to provide the evidence to the court. If the trial court had denied the motion to withdraw, counsel could have presented some evidence of Ms. P.’s attempts to comply with the State’s program requirements.
¶32 Moreover, counsel could have objected to evidence and other irregularities at trial. During the hearing, the State proffered noncertified copies of court documents as evidence, including three exhibits related to the uncontested dependency, and the trial court announced, “[Exhibits] [o]ne through four have been offered. Is there any objection? Even though they’re not certified, hearing no objection the court will admit 1 through 4.” RP (Mar. 30, 2005) at 18. An objection would have been entirely proper. See State v. Lee, 87 Wn.2d 932, 937-39, 558 P.2d 236 (1976); CR 44; RCW 5.44.010. But Ms. P. had no counsel present to object. The guardian ad litem’s report was also allowed to be admitted after evidence was closed, during argument. See In re Welfare of Ott, 37 Wn. App. 234, 240, 679 P.2d 372 (1984).
¶33 In In re Welfare of J.M., 130 Wn. App. 912, 925, 125 P.3d 245 (2005), this court held that a parent was actually prejudiced by the failure of due process for ineffective assistance of counsel because “[w]e can only speculate as to what weaknesses in the State’s case or strengths in [the parent’s] case might have been revealed by competent counsel.” I would hold that it would be impossible to determine how the State’s witnesses would have held up under cross-examination had counsel been present and if evidence had been presented on behalf of Ms. P.
¶34 In summary, I am troubled that the trial court allowed the mother’s attorneys to withdraw at least three times during the course of their brief representation of Ms. P, including on the day of trial. I would find the risk of error in these proceedings to be significant. I do not believe that the record supports a determination that Ms. P. forfeited *412her right to counsel or that she was warned that her conduct could be deemed a waiver of her right to counsel. And it is unclear whether she was given notice of her attorneys’ numerous motions to withdraw. I would conclude that Ms. P. was prejudiced by the loss of her right to counsel.
Review granted at 161 Wn.2d 1014 (2007).